UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7800



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERENCE JEROME RICHARDSON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-00-383)


Submitted: February 23, 2006                   Decided: March 6, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terence Jerome Richardson, Appellant Pro Se. David John Novak,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Terence Jerome Richardson seeks to appeal the district

court’s order denying relief on his Fed. R. Civ. P. 59(e), in which

he sought reconsideration of the denial of his motion filed under

28 U.S.C. § 2255 (2000).   An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.      28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by the district court on the merits absent “a substantial

showing of the denial of a constitutional right.”         28 U.S.C.

§ 2253(c)(2) (2000). We have independently reviewed the record and

conclude that Richardson has not made the requisite showing.    See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).    Accordingly, we

deny a certificate of appealability and dismiss the appeal.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          DISMISSED




                               - 2 -